The plaintiff in error, hereinafter referred to as the defendant, was convicted of receiving property, knowing the same to have been stolen, and his punishment fixed at a fine of $50; from which judgment the defendant has appealed by transcript.
The only question raised by the defendant is that the court erred in overruling the defendant's demurrer to the information. An information is good if it sufficiently advises the defendant of the charge against him so he can prepare for trial.
The information stated facts sufficient to advise the defendant of the charge against him, and his demurrer was properly overruled.
The case is affirmed.
EDWARDS and CHAPPELL, JJ., concur. *Page 176